Citation Nr: 1008630	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for abnormal menses 
with intermittent anemia and fatigue.

2.  Entitlement service connection for a right ankle 
disorder, to include as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in January 2003 and 
July 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In June 2007, the Veteran testified at a travel Board 
hearing.

In November 2007, the Board denied the Veteran's claims of 
entitlement to service connection for abnormal menses with 
intermittent anemia and fatigue; premenstrual syndrome; a 
white blood cell disorder/red blood cell disorder secondary 
to exposure to hazardous chemicals; and a right ankle 
disorder, to include as secondary to service-connected right 
knee disability.  The Board also remanded the issues of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee injury residuals and entitlement to an evaluation in 
excess of 20 percent for right knee injury residuals with 
traumatic arthritis.  

The Veteran appealed the Board's November 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court granted a joint motion for partial 
remand, vacating the Board's November 2007 decision with 
respect to the abnormal menses with intermittent anemia and 
fatigue and right ankle disorder claims.  Those matters were 
remanded back to the Board for development consistent with 
the parties' Joint Motion for Partial Remand (Joint Motion).  
The Court affirmed the Board's decision with regard to the 
denial of service connection for premenstrual syndrome and a 
white blood cell/red blood cell disorder secondary to 
exposure to hazardous chemicals and those issues are no 
longer on appeal.  It was further noted that since the claims 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for left 
knee injury residuals and a rating in excess of 20 percent 
for right knee injury residuals with traumatic arthritis were 
in remand status, those issues were not before the Court.   

The issue of entitlement to service connection for a right 
ankle disorder, to include as secondary to service-connected 
right knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Abnormal menses was not noted at the time of the 
Veteran's entry into service.

2.  The evidence clearly and unmistakably shows that the 
Veteran's abnormal menses existed prior to service and was 
not aggravated by service.


CONCLUSION OF LAW

The Veteran's abnormal menses, with intermittent anemia and 
fatigue, clearly and unmistakably existed prior to service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
CFR §§ 3.303, 3.304, 3.306 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2002 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided the Veteran notice of how disability 
ratings and effective dates are determined in March 2006.  
While the appellant did not receive full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated in 
March 2007.  
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
She was afforded the opportunity to present pertinent 
evidence and testimony.  There is no evidence that additional 
records have yet to be requested, or that additional 
examinations are in order.
 
Analysis
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).
 
VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132.
 
The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).
 
The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.   The Board is 
bound by the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).
 
Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability.  In that case, the Federal 
Circuit Court found that, when a preexisting condition is not 
noted upon entry into service, the Veteran is presumed to 
have been sound upon entry and the burden then falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  If a disability was not noted 
at the time of entry into service and VA fails to establish 
by clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.
 
On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim of 
entitlement to service connection based on service 
incurrence, but the Veteran may bring a claim of entitlement 
to service-connected aggravation of that disorder.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
Veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153, 38 C.F.R. § 
3.306. 

The service treatment records reveal that on Report of 
Medical History completed  at the time of her service entry 
examination in October 1979, the Veteran noted that he she 
had had her left tube removed.  She further indicated that 
there had not been a change in her menstrual pattern.  The 
enlistment examination noted a normal gynecological 
evaluation.  Thereafter, clinical records reveal that the 
Veteran was seen on several occasions during active duty 
service with complaints of irregular/late menstrual cycle.  
Clinical evaluation of the Veteran conducted in conjunction 
with her June 1989 separation examination was essentially 
normal.

The report of an October 2002 VA hemic disorders examination 
shows that review of the Veteran's service medical records 
revealed a very modest decrease in the number of white 
(leukopenia) and red (anemia) blood cells in 1988 and 1989. 
Excessive menstruation in-service was noted to have resulted 
in mild anemia. Current blood testing results were reported 
to essentially show element values similar to those displayed 
during the Veteran's period of service.  The diagnoses 
included resistant normocytic hypochromic (iron deficiency) 
anemia, likely regularly influenced if not actually caused by 
the Veteran's menstrual patterns.  The examiner added that 
the Veteran's complained of chronic fatigue was not a primary 
result of her blood condition.

On VA gynecological examination in October 2002, the Veteran 
reported that she had irregular and heavy periods since 
menarche (in 1977 at the age of 17), well before active duty 
service.  It was noted that this condition continued in the 
service to varying degrees.  Review of the claims folder 
revealed that she was treated for such with birth control 
pills.  Presently, she reported that her menstrual interval 
had become more regular at 28-32 days.  She has occasional 
late periods with subsequent increased pain and flow.  Pelvic 
examination was essentially normal.  The diagnosis was 
abnormal menses, which the examiner felt clearly began before 
service, per the Veteran's history.  The examiner opined that 
the Veteran's condition pre-existed service and though it is 
known to be variable at times, the examiner could not think 
of any mechanism by which the service could aggravate this 
condition, rather the natural progression could have 
occurred.  Thus, the examiner concluded that it was "less 
likely as not" the Veteran's abnormal menses was aggravated 
by her military service.      

In a November 2002 VA rheumatology consultation, the Veteran 
reported an in-service history of heavy menstrual bleeding 
with irregular cycles and chronic iron deficiency anemia.  
Her anemia was noted to likely be menstrual-related. A 
referral to hematology was to be requested.  A December 2002 
VA rheumatology consultation report included similar 
findings.

An April 2003 VA rheumatology consultation report included a 
diagnosis of  chronic iron deficient anemia.

On VA hemic disorders examination in September 2005, the 
examiner concluded that is was "less likely than not" that 
the Veteran's anemia was related to activity in the service. 

The Joint Motion specified that in its November 2007 
decision, the Board did not provide adequate reasons and 
bases for its determination as to why the presumption of 
soundness did not attach to the Veteran's entrance into 
service.  

After careful review of the evidence of record, the Board 
finds that the Veteran's abnormal menses with intermittent 
anemia and fatigue, preexisted service and was not aggravated 
by service.
 
Current medical evidence shows that the Veteran is diagnosed 
as having abnormal menses.  Abnormal menses was not noted on 
the Veteran's service entrance examination report, and 
therefore she is presumed sound unless clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and that the injury or 
disease was not aggravated by service.  38 U.S.C.A. § 1111.  

In this case, after examining the Veteran and considering all 
the evidence of record, an October 2002 VA examiner 
determined that the Veteran's abnormal menses preexisted 
service.  Specifically, on VA examination in October 2002, 
the Veteran reported that she has had irregular and heavy 
periods since the onset of menarche in 1977, which is 
approximately two years prior to her enlistment into active 
duty service.  Indeed, the October 2002 VA examiner noted 
that the Veteran's reported history clearly indicated that 
her condition began prior to active duty service.  There is 
no competent opinion to the contrary that is based on 
consideration of all the evidence.  Therefore, although 
complaints pertaining to abnormal menses were not noted on 
the Veteran's entrance examination, the medical evidence 
taken as a whole constitutes clear and unmistakable evidence 
that the Veteran's abnormal menses preexisted service.
 
The Board also finds that there is clear and unmistakable 
evidence that there was no such increase in the underlying 
severity of the disorder in service.  The Veteran's service 
treatment records indicate the Veteran was seen on several 
occasions with complaints of irregular/late menstrual cycle 
and that she was treated with birth control pills to regulate 
her periods.  The Veteran's service treatment records do not, 
however, indicate that her symptoms increased or that she 
experienced additional symptoms related to her disorder while 
on active duty.  On VA examination in October 2002, the 
Veteran indicated that her menstrual interval had become more 
regular and that she experiences occasional late periods.  
The October 2002 VA examiner concluded that the Veteran's 
abnormal menses was not aggravated during her military 
service.  In this regard, the examiner noted that although 
the Veteran's condition is known to be variable at times, he 
could not think of any mechanism by which active duty service 
could have aggravated the condition.  There is no medical 
opinion of record to the contrary.  Thus, clearly and 
unmistakably, the Veteran's abnormal menses with intermittent 
anemia and fatigue, was not aggravated during service.  
Accordingly, service connection for abnormal menses with 
intermittent anemia and fatigue is not warranted.
 
Entitlement to service connection must be denied for abnormal 
menses with intermittent anemia and fatigue.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for abnormal menses with intermittent 
anemia and fatigue is denied.


REMAND

In accordance with the May 2009 joint motion, the Board 
observes that further development is required prior to 
adjudicating the Veteran's claim of entitlement to service 
connection for a right ankle disorder.

The joint motion noted that the Veteran had submitted 
statements and hearing testimony that her right ankle has 
been bothering her since an in-service injury which was not 
considered by the Board.  

Specifically, the service treatment records show that in June 
1987, the Veteran was treated to an injury to her right ankle 
from a hydraulic serving unit.  The diagnosis was contusion 
to the right ankle and the Veteran was given walking and 
standing restrictions.  No other treatment of the right ankle 
was shown during service.  

Post-service VA treatment records show that the Veteran 
sprained her right ankle in November 1998.  Bilateral ankle 
degenerative joint disease with a history of ankle sprains in 
the past was diagnosed at an April 2004 orthopedic 
examination.  The examiner opined that the Veteran's ankle 
disability was less likely than not related to her service-
connected right knee disability.  On VA orthopedic 
examination in September 2005, the examiner opined that it 
was "less likely than not" that the Veteran had a right 
ankle disorder due to her military service.  The examiner did 
not provide a rationale for the conclusion.  Furthermore, the 
Veteran's complaints of ongoing right ankle pain since her 
documented in-service injury have not been addressed.  Thus, 
in order for the VA to satisfy its duty to assist, the 
Veteran is to be afforded a VA examination that includes an 
opinion concerning the onset of the right ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the right ankle 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to furnish an opinion as to 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
right ankle disorder found on examination 
is due to injury or disease during the 
Veteran's period of service from December 
1979 to June 1989.

The examiner is asked to comment on the 
clinical significance of the following: 
that the Veteran reports  ongoing right 
ankle pain since a documented in-service 
injury in June 1987 whereby she sustained 
a right ankle contusion; ankle examination 
was normal at the time of her June 1989 
separation examination; post-service, the 
Veteran sprained her right ankle in 
November 1998;  bilateral ankle 
degenerative joint disease with a history 
of ankle sprains in the past was diagnosed 
on VA examination in April 2004.  
 
2.  After the above development is 
completed, adjudicate the claim. If any 
benefit sought on appeal remains denied, 
furnish the Veteran and her attorney a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


